DETAILED ACTION
This office action is in response to application filed on 8/31/2020.
Claims 1 – 16 are pending.
Priority is claimed to Indian application IN202021004024 (filed on 1/29/2020)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tenorth et al, “Understanding and Executing Instructions for Everyday Manipulation Tasks from the World Wide Web”, 2010 IEEE International Conference on Robotics and Automation, May 3-8, 2010, IEEE, pages 1486 – 1491 (hereinafter Tenorth), in view of Yuan et al, “Autonomous Planning of Service Robot Based on Natural Language Tasks in Intelligent Space”, 2017, IEEE, pages 5437 – 5442 (hereinafter Yuan).

As per claim 1, Tenorth discloses: A processor implemented method for robotic task planning for a complex instruction in natural language to execute an intended task, the method 5comprising the steps of: 
receiving, via one or more hardware processors, a set of tokens I = {w1, w2, .... wJ representative of tasks in an original task sequence W1: n, present in the complex instruction and a set of task type labels T = {t1, t2, .... t} in a task type label sequence t1:m, wherein each of the tasks 10is associated with (i) a corresponding task type label in the set of task type labels T and (ii) one or more arguments that are grounded to objects, locations and states of the objects in an environment of a robot performing the tasks; (Tenorth page 1486, right column, first paragraph: “Translation of the natural language instructions into an almost working (but buggy) robot plan. Due to the fact that web instructions are written to be executed by people with commonsense knowledge, the instructions may contain ambiguities, missing parameter information and even missing plan steps. Further important tasks are the translation from natural language into formal logic and the grounding of the concepts into physical objects and locations in the robot’s environment.”; page 1488, left column, subsection C. Formal Instruction Representation: “With the ontological concepts resolved, the howto can be formally represented as a sequence of actions in the knowledge base”; page 1488, right column, subsection D. Robot Plan Generation: “For execution, the formal instruction representation has to be transformed into a valid robot plan… conjunction of the required properties against the objects in the knowledge base. Each object in the knowledge base is linked to a model in the vision system [15] that allows to detect it in a camera image. Thus, all candidate objects are given to the vision system in order to find a suitable object in the scene… Object designators are not only grounded in the perception, but also linked to the action system. Object instances in the knowledge base are annotated with information how to manipulate them… Each single instruction is translated into an achieve statement whose parameter list has the goal to be achieved as the first entry”.)
predicting, via the one or more hardware processors, a set of task 15dependency labels D = {d1, d2,.... dm} in a task dependency label sequence d1:m corresponding to the task type label sequence ti:m; and generating, via the one or more hardware processors, a Conditional Planning Tree (CPT) with a resolved task sequence by 20modifying the original task sequence w1: n based on (i) the task type label, (ii) an argument from the one or more arguments and (iii) the 43predicted task dependency label associated with each of the tasks present in the complex instruction to execute the intended task.  (Tenorth page 1489, left column, second paragraph in subsection E. Plan Debugging and Optimization. “In a first step, the system executes the plan in a realistic physical simulation and records data, e.g. about the object interactions, collisions, and the times needed for each action. The debugging process then matches flaw specifications against the recorded data and, if problems are detected, infers the most probable reason. An example of such problems could be that the robot collides with a chair that is standing in front of the table while trying to put items onto the table top. When such flaws are detected, the system applies transformations [3] to the plan which add parameters to object specifications, change the order of actions, or insert additional goals in order to eliminate the source of the error. In this example, a suitable fix would be to first remove the chair and put it back to its original location after having performed the desired actions.”)

Tenorth did not explicitly disclose:
wherein the set of task dependency labels are predicted using a pre-trained Conditional Random Field (CRF) model;
However, Yuan teaches:
wherein the set of task dependency labels are predicted using a pre-trained Conditional Random Field (CRF) model; (Yuan page 5438, left column, last paragraph: “The natural language task understanding module is used to convert the input task described by the natural language into robot control instruction by the method combined semantic parsing with the CRF model. The semantic-based autonomous planning module is used to transform the robot control instruction into a series of robot executable actions sequence by constructing the semantic knowledge ontology”.) 
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Yuan into that of Tenorth in order to have the set of task dependency labels being predicted using a pre-trained Conditional Random Field (CRF) model. Yuan has shown that the claimed limitation are merely commonly known and used methods for natural language processing and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Tenorth and Yuan further teach:
The processor implemented method of claim 1, wherein the task 5dependency label is one of conditional, dependent-positive, dependent-negative and sequential, wherein (i) the conditional label is indicative of a task having one or more dependent tasks, (ii) the dependent-positive label is indicative of a task that needs to be executed if a preceding task labeled as the conditional task yields a desired outcome, (iii) the 10dependent-negative label is indicative of a task that needs to be executed if the preceding task labeled as the conditional task yields an undesired outcome, and (iv) the sequential label is indicative of a task that is not explicitly dependent upon another task and an order of execution corresponds to a position of the task in the original task 15sequence wi:n. (Tenorth page 1487, left column, subsection A. Semantic Parsing.) 
 
As per claim 3, Tenorth and Yuan further teach:
The processor implemented method of claim 1 further comprising a step of inputting, via the one or more hardware processors, the generated CPT to a task planner to initiate the robotic task planning, wherein the 20robotic task planning starts from a root node in the CPT and terminates at a leaf node in the CPT, and wherein the robotic task planning 44continues to a task associated with a left child node or a right child node depending on an outcome at a decision point every time a middle child node representative of the decision point is encountered, and wherein each node in the CPT represents a task from the original task sequence 5w1: n. (Tenorth page 1489, left column, second paragraph in subsection E. Plan Debugging and Optimization.)

As per claim 4, Tenorth and Yuan further teach:
The processor implemented method of claim 1, wherein the step of predicting a set of task dependency labels comprises: extracting one or more features associated with each of the of tokens in the original task sequence w1:n using a feature function; estimating a conditional probability of the task dependency label sequence d1: m based on the task type label sequence t1:m and the original task sequence w1:n; and classifying each of the task type labels with a task dependency 15label based on the estimated conditional probability of a task dependency label sequence d1:m. (Yuan page 5439, left column, subsection B: CRF Model and right column, sub section C. Information Extraction Based Feature Template.)10tokens in the original task sequence w1:n using a feature function; estimating a conditional probability of the task dependency label sequence d1: m based on the task type label sequence t1:m and the original task sequence w1:n; and classifying each of the task type labels with a task dependency 15label based on the estimated conditional probability of a task dependency label sequence d1:m. (Yuan page 5439, left column, subsection B: CRF Model and right column, sub section C. Information Extraction Based Feature Template.)10tokens in the original task sequence w1:n using a feature function; estimating a conditional probability of the task dependency label sequence d1: m based on the task type label sequence t1:m and the original task sequence w1:n; and classifying each of the task type labels with a task dependency 15label based on the estimated conditional probability of a task dependency label sequence d1:m. (Yuan page 5439, left column, subsection B: CRF Model and right column, sub section C. Information Extraction Based Feature Template.)10tokens in the original task sequence w1:n using a feature function; estimating a conditional probability of the task dependency label sequence d1: m based on the task type label sequence t1:m and the original task sequence w1:n; and classifying each of the task type labels with a task dependency 15label based on the estimated conditional probability of a task dependency label sequence d1:m. (Yuan page 5439, left column, subsection B: CRF Model and right column, sub section C. Information Extraction Based Feature Template.)

As per claim 5, Tenorth and Yuan further teach:
The processor implemented method of claim 4, wherein the one or more features include (i) pos indicative of parts of speech tag of the token, (ii) 20dep indicative of dependency relation from an associated parent in the CPT, (iii) has mark indicative of a true condition if the token has a child 45marking a subordinate clause, (iv) advmodchild indicative of an adverbial modifier of the token, (v) hasadvelchild indicative of a true condition if there is an adverbial clause modifier as a child, and (vi) task type indicative of a task type label associated with the token. (Tenorth page 1487, left column, subsection A. Semantic Parsing.) 

As per claim 6, Tenorth and Yuan further teach:
The processor implemented method of claim 4, wherein the step of estimating a conditional probability of a task dependency label sequence di: m is according to the equation 
    PNG
    media_image1.png
    79
    515
    media_image1.png
    Greyscale
 10wherein a is a normalization factor, f1 is a jthfeature function for extracting value of the one or more features, A1 is weight of the jth feature function obtained from the pre-trained CRF model, and k is number of feature functions, and wherein each feature function fj is based on the original task sequence w1: n, the task type label tj and two 15consecutive task dependency labels corresponding to the ith task type label. (Yuan page 5439, subsection B. CRF Model: formula 4 and 5 for calculating linear CRF model.)

As per claim 7, Tenorth and Yuan further teach:
The processor implemented method of claim 1, wherein the step of generating a CPT with a resolved task sequence comprises modifying 20the original task sequence w1:n such that (i) a dependent task on a 46predecessor task is scheduled in a required order agnostic of a position of the dependent task in the original task sequence w1:n, and (ii) repeated tasks in the complex instruction are masked. (Tenorth page 1489, left column, second paragraph in subsection E. Plan Debugging and Optimization. “In a first step, the system executes the plan in a realistic physical simulation and records data, e.g. about the object interactions, collisions, and the times needed for each action. The debugging process then matches flaw specifications against the recorded data and, if problems are detected, infers the most probable reason. An example of such problems could be that the robot collides with a chair that is standing in front of the table while trying to put items onto the table top. When such flaws are detected, the system applies transformations [3] to the plan which add parameters to object specifications, change the order of actions, or insert additional goals in order to eliminate the source of the error. In this example, a suitable fix would be to first remove the chair and put it back to its original location after having performed the desired actions.”)

As per claim 8, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 11, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer readable medium variant of claim 3 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gehin et al (USPAT 10007550) teaches reordering sequential actions in a workflow by determining which actions are required to enable another action in the process or workflow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196